






Citation:



R. v. Larsen



Date:  20030114









2003 BCCA 18



Docket:  CA028498







COURT OF APPEAL
  FOR BRITISH COLUMBIA







BETWEEN:







REGINA







RESPONDENT







AND:







ANDREW LARSEN







APPELLANT















Before:



The Honourable Mr. Justice Esson









The Honourable Madam Justice Huddart









The Honourable Mr. Justice Smith











J.R. Ray



Counsel
  for the Appellant





R.C.C. Peck, Q.C., P. Barclay





Counsel
  for the Respondent





Place and Date of Hearing:



Vancouver, British
        Columbia





October 16, 2002





Place and Date of Judgment:



Vancouver, British
        Columbia





January 14, 2003









Written Reasons by:

The Honourable Mr. Justice Smith



Concurred in by:

The Honourable Mr. Justice Esson

The Honourable Madam Justice Huddart


Reasons for Judgment of the Honourable
  Mr. Justice Smith
:






I

[1]

The appellant appeals his conviction of first degree
murder by Mr. Justice Romilly of the Supreme Court on April 30, 2001.  Although
a jury was selected to hear the trial, it was discharged after the appellant
elected, with the Crowns
consent, to have the trial heard by judge alone following the publication by
a
local newspaper of evidence led in the jurys absence on a
voir dire
held
at the commencement of the trial.

[2]

The appellant seeks a new trial or an
acquittal.  In support of his appeal, he submits that:

1.   The trial judge erred in admitting into evidence two written
autopsy reports of Dr. Sturrock, a forensic pathologist, who died before trial;

2.   The trial judge erred in failing to grant him a remedy for the
destruction by the police of some human hairs found on the body of the victim;
and

3.   The verdict was unreasonable or cannot be supported by the
evidence.



II

[3]

On the night of October 13/14, 1978, the
appellant, along with scores of other young people, attended a party in a
farmers field in Maple Ridge.  Sixteen-year-old Catherine Emma Pozzobon
disappeared during the party.  On the afternoon of October 15, 1978, her partially-nude
body
was found lying nearby.  She had semen in her mouth, in her larynx, and on her
sweater and a clump of human hairs in her hand.  The police considered the
death to be a homicide but they ultimately discontinued their investigation
when they were unable to develop sufficient evidence to identify and charge the
killer.

[4]

The police revived the investigation in 1998, following
the emergence of DNA testing as a reliable forensic investigative technique. 
They obtained DNA samples from many of the men who were at the party, including
the appellant, and tested the samples against the semen found on the victims
body.  They were unable to test the DNA against the human hairs found in the
victims hand since they had destroyed the hairs during the intervening years. 
The semen DNA and the appellants DNA matched.  The semen DNA did not match the
DNA of any of the other men from the party who provided samples.   The
appellant was charged with the first degree murder of Ms. Pozzobon.

[5]

The appellant called no evidence in his defence
at trial.  The defence theory was that the Crowns evidence was consistent with
the appellant and the victim engaging in consensual sexual relations prior to
her death and with her death resulting either from accidentally choking on
seminal fluid or from subsequent strangulation by some other person or persons
unknown.  Accordingly, the defence said, the Crown had not proven his guilt
beyond a reasonable doubt.

III

Did the
trial judge err in admitting the two written autopsy reports into evidence?



[6]

The trial judge concluded that, in the early
morning hours of October 14, 1978, the appellant rendered the victim unconscious
by a blow to the head and then dragged her a considerable distance to the place
where her body
was found.  He found that the appellant then assaulted the victim sexually and
that she died as a result of asphyxia caused by manual strangulation administered
by the appellant during the course of the assault. Expert opinions offered by
the Crown were central to these critical findings.

[7]

Dr. Ferris, a forensic pathologist, testified
that, in his opinion, the victim died as a result of manual strangulation by
a
single assailant, that her injuries were consistent with a sexual assault at
and around the time of her death, and that she likely died during the night of
October 13/14, 1978.  Dr. Ferris did not examine the victims body.  Rather, he
based his opinion on, among other things, information in the impugned autopsy reports
prepared by Dr. Sturrock, on photographs of the body, and on notes made by Dr.
Harris, another pathologist, of observations that he made of the body at the crime
scene in the position in which it had been found.  During his testimony, Dr.
Ferris said:

I think
      Ms. Pozzobon died as a direct result of
strangulation.  Theres evidence of injuries to the skin of her neck at the
front.  Theres bruising of the underlying neck structures.  There are multiple
little petechial hemorrhage or  or blood spot hemorrhages on the surface of
the eyes and eyelids, and these are all characteristic findings in neck
compression deaths, and there were some internal organ changes in the lungs
that would be also entirely consistent with an airway obstruction death.





[8]

Dr. Harris testified that, during the afternoon
of October 15, 1978, he
examined the crime scene and the victims body where it was found.  He verified
the notes that he made at the time.  He said that his observations of the grass
in the field led him to conclude that the victim had been dragged from the edge
of a gravel road through the field to the place where she was found.  He estimated
that the death had occurred one and one-half to two days before his examination. 
He opined, as well, that the external injuries on the body were consistent with
a sexual assault.  He testified further that he observed petechial hemorrhages
in the sclerae, or whites, of the victims eyes.  He also testified that he
observed abrasions on the victims neck, which he pointed out on photographs of
the victims body that were marked in evidence.  Dr. Harris opined that these
abrasions were consistent with the fingers of a hand.  In his opinion, the
cause of death was manual strangulation.

[9]

Both Dr. Ferris and Dr. Harris explained the
significance of the petechial hemorrhages, that is, that they occur when the
blood vessels in the neck are compressed so as to block the flow of blood from
the brain to the heart, causing the blood to back up into and to rupture the
small blood vessels in the eyes.

[10]

Dr.
      Sturrocks first autopsy report, dated October 20, 1978, consisted entirely
      of his findings and observations from the autopsy that he conducted on
      October 16
th
;
he expressed no opinion as to the cause of death.  His supplemental report,
dated December 19, 1979, simply
set out his opinion that the cause of death was asphyxiation.  It reads, in its
entirety:

Extensive
      microscopic sections have been cut on
this case.  All of the findings point to the death of this individual being as the
result of asphyxia.  The exact mechanism of the asphyxia is not entirely clear
but postmortem findings indicate an asphyxial death.





[11]

Dr.
      Sturrock read Dr. Harriss notes and incorporated Dr. Harriss observations
      into his first report.  In the second paragraph of the report, under
the heading External Examination, Dr. Sturrock wrote, Dr. Harriss
description of the external appearances of the body are in keeping with those
found at the time of the autopsy.  Near the end of the report, Dr. Sturrock
wrote, The external genitalia were essentially as described by Dr. Harris ....  The
observations recorded by Dr. Harris in his notes included the petechial hemorrhages;
linear abrasions on the neck (which Dr. Harris testified were consistent with
the fingers of a hand); two lacerations on the left breast (which Dr. Harris
testified would suggest bite marks); an abrasion on the right labia (which
Dr. Harris testified was inside the labia and could have been caused by a
penis); and bruises on the thighs, particularly on the medial and anterior
aspects of the left thigh (which Dr. Harris testified were consistent with the
fingers of a hand).

[12]

At trial, the Crown contended that Dr. Sturrocks written reports
were admissible under the traditional exception to the hearsay rule for
statements made in the course of duty or, alternatively, under the principled
approach to hearsay evidence.

[13]

The
      trial judge first considered whether the reports were admissible under
      the traditional hearsay exception.  He adopted the expression of the
requirements for admissibility under this exception from
R. v. Monkhouse,
[1988] 1 W.W.R. 725 (Alta. C.A.), as quoted in
R. v. Wilcox
, 2001 NSCA 45 (N.S.C.A.)
at para. 49, as follows:

... In his useful book,
Documentary Evidence
in Canada
(Carswell Co., 1984), Mr. J.D. Ewart summarizes the common law
rule after the decision in
Ares v. Venner
as follows at p. 54:



... the modern rule
can be said to make admissible a record containing (i) an original entry (ii)
made contemporaneously (iii) in the routine (iv) of business (v) by a recorder
with personal knowledge of the thing recorded as a result of having done or
observed or formulated it (vi) who had a duty to make the record and (vii) who
had no motive to misrepresent.





[14]

The trial judge concluded that Dr. Sturrocks first autopsy report
met the requirements for admission under this exception. He found that the
supplemental report was not admissible as a declaration made in the course of
duty because it was not made contemporaneously.

[15]

Next,
      the trial judge considered both reports in the context of the principled
      approach to the admission of hearsay evidence, under which the
requirements of necessity and reliability must be satisfied.  He began by
referring to the majority judgment of Iacobucci J. in
R. v. Starr
,
[2000] 2 S.C.R. 144, 147 C.C.C. (3d) 449, 2000 SCC 40, for his observations
that the traditional hearsay exceptions continue to play an important role
under the principled approach (para. 202) and that, once evidence is shown to
fall within a valid exception to the hearsay rule, the party challenging its
admissibility bears the burden of showing that it should nevertheless be
inadmissible on a principled analysis (para. 214).

[16]

The
      trial judge found that the necessity requirement was met in respect of
      both reports because Dr. Sturrocks direct evidence was no longer
available.  He noted that he was concerned only with threshold reliability at
the admissibility stage, referring, among other decisions, to
R. v.
Hawkins
, [1996] 3 S.C.R. 1043, 111 C.C.C. (3d) 129 at para. 75 and to
R.
v. Starr
,
supra
, at para. 215, and that he had to be satisfied
at that stage that the proffered evidence had sufficient circumstantial
guarantees of trustworthiness to render it reliable on a balance of
probabilities:
R. v. Meaney
(1996), 111 C.C.C. (3d) 55 (Nfld. C.A.)
at pp. 73-74.  He concluded:

[30]
      I am satisfied the circumstances surrounding the making of both the autopsy
      report and the supplemental report
provide sufficient circumstantial guarantees of trustworthiness.  I conclude
that Dr. Sturrock had no motive to misrepresent the information recorded in
either report.  I also find that the duty of Dr. Sturrock to prepare both
reports provides a circumstantial guarantee of trustworthiness.  Finally, the
testimony of Dr. Harris, in that it corroborated aspects of Dr. Sturrocks
reports, also suggests the reports are reliable.





[17]

The
      appellant contends, first, that the trial judge took a wrong approach to
      the admissibility of these reports.  In his submission, their
admissibility must be determined in the first instance on the principled
analysis, and the trial judge was wrong to consider them first on the basis of
the traditional hearsay exception for declarations made in the course of duty.

[18]

However, in
R. v. Starr
,
supra
,
      Iacobucci J. made it clear that the first step in the admissibility analysis
      is to determine
whether the proffered hearsay comes within an established exception to the exclusionary
rule (para. 157).  As he said (para. 211), ... I would expect that in the
clear majority of cases, the presence or absence of a traditional exception
will be determinative of admissibility and (at para. 212):

While
Khan
,
supra
,
and its progeny have set out the approach for evidence falling outside a
traditional hearsay exception, I would note that evidence falling within a
traditional exception is presumptively admissible.  These exceptions
traditionally incorporate an inherent reliability component.





[19]

Accordingly, I cannot agree that the trial judge erred in his
approach to this issue.

[20]

Nevertheless,
R. v. Starr
makes
      it clear that evidence coming within a traditional exception is only presumptively
      admissible and that
the principled analysis must prevail where it conflicts with the traditional
exception (para. 213).  The appellant argues that there is such a conflict
here, and that the trial judge erred in concluding that both autopsy reports
met the reliability threshold.  According to the appellant, the trial judge
failed to consider the possibility that Dr. Sturrocks observations and
conclusions were mistaken, and incorrectly ruled inadmissible certain notes
made by others that, in the appellants view, cast doubt on the reliability of
Dr.
Sturrocks statements.

[21]

In support of this submission, the appellant referred to the remarks
of Lamer C.J.C. in
R. v. Smith
, [1992] 2 S.C.R. 915, 75 C.C.C.
(3d) 257 at 270 and 272, where he held that the murder victims statement to
her mother on the telephone that Larry has come back and I no longer need a
ride did not meet the test of reliability because of the possibility that the
victim was mistaken and had simply observed a car that resembled the accuseds
car.

[22]

While
      the possibility that the observations of the absent declarant were mistaken
      is a relevant factor on the question of reliability, the
possibility will take on greater or lesser weight depending upon the
circumstances in which the statement was made.  In
R. v. Smith
,
the circumstances surrounding the statement in question were such that the
possibility of mistake was overriding on the question of reliability.  That
will not be so in every case.

[23]

Here, the appellant attempted on the
voir dire
to
      have admitted certain handwritten notes of two police officers and other
      notes
prepared by Dr. Sturrocks assistant, a pathologists technician.  The
appellant says that the police officers notes were made during an interview of
Dr. Sturrock.  They are both dated April 2, 1979, and they record the writers
attribution to Dr. Sturrock of certain comments concerning the victims
injuries and the cause of her death that, in the appellants submission,
suggest that Dr. Sturrock believed that his observations were consistent with
an accidental death; that death could have been caused by suffocation from
seminal discharge in the throat; that a bruise on the vulva was inflicted near
the time of death and was caused by the vulva being driven against the pelvic
bone suggesting the use of either hand or knee; that the marks observed on the
throat were of a restraining variety rather than manual strangulation; and
that
the bite mark on the breast was irrelevant because there was no way to
determine ante or post mortem.

[24]

The appellant emphasizes, as well, the assistants note:

No physical
      evidence. No motive. Not
premeditated.  Dealing with given circumstance.  Somebody who happened to be
there took advantage of situation & then disappeared into obscurity.  Not
someone struggling at end.  Passed out or dead.





[25]

The appellant draws from these notes that there was some confusion
regarding the mechanics and cause of death at the time of the autopsy.

[26]

The
      trial judge refused to admit these notes for the truth of their contents
      on the ground that the persons who made the notes were alive and
available to testify.  The appellant did not call them to give evidence either
on the
voir dire
or at the trial. The appellant did not refer, before
us, to any principle of the law of evidence upon which the notes could have
been admitted in these circumstances.

[27]

The
      Crown bore the burden of proving threshold reliability of the autopsy reports,
      but the burden did not extend to calling evidence of
statements that Dr. Sturrock might have made on the relevant matters at other
times.  At this stage, the trial judge had to be concerned with the
circumstantial guarantees of trustworthiness existing at the time that the
statements were made: see
R. v.Starr
,
supra
, at para. 217,
where Iacobucci J. said that, at the stage of hearsay admissibility, the trial
judge:

...should not consider the declarants general
reputation for truthfulness, nor any prior or subsequent statements, consistent
or not. These factors do not concern the circumstances of the statement itself.





[28]

Thus, as there was no evidence properly before him from which he could
have concluded that Dr. Sturrocks recorded observations were mistaken, the
trial judge did not err in failing to expressly consider that possibility.

[29]

Moreover, even if the notes in question had been accepted as
evidence on the
voir dire
, they do not lead to the inference that the
reports are unreliable.  Dr. Sturrock did not opine in either report that the
death was a homicide.  He expressed no opinion on the cause of death in the
autopsy report and, in the supplemental report, he simply said that the cause
of death was asphyxia and that he could not opine on the mechanism thereof.  It
is noteable that, although the supplemental report was dated several months
after the police officer interviewed him, Dr. Sturrock did not express in the
supplemental report any of the observations and opinions attributed to him in
the officers notes.

[30]

Thus,
      the appellants objection does not relate to the accuracy or reliability
      of anything stated in Dr. Sturrocks reports.  Rather, it amounts
to an assertion that Dr. Sturrock might have expressed, on the basis of the
observations in his reports, conclusions and opinions favourable to the
appellant had he been available to testify at the trial.  That is not a ground
for excluding the reports from evidence on either the established exception or
on
the principled approach.

[31]

The
      conclusion that the reports met the threshold standard of reliability is
      one of fact to be made by the trial judge on a consideration of
all of the relevant circumstances.  I see no basis on which we could interfere
with his decision that the reports satisfied the threshold test for
admissibility.

[32]

The appellant contends, next, that the trial judge erred in failing
to exercise a residual discretion to exclude the reports on the ground that the
absence of an opportunity to cross-examine Dr. Sturrock rendered the trial
unfair.

[33]

That
      the trial judge has such a residual discretion is not in
doubt.  Lamer C.J.C. and Iacobucci J., in their joint reasons for judgment in
R.
v. Hawkins
,
supra
, described the discretion in this way, at
para. 85:

Even where a particular hearsay statement
satisfies the criteria for necessity and reliability under the reformed
framework, the statement remains subject to the judges residual discretion to
exclude the statement where its probative value is slight and undue prejudice
might result to the accused:
Smith, supra,
at p. 937.  The existence
of
this discretion, of course, is constitutionalized by the guarantee of a fair
trial under s. 11(d) of the
Canadian Charter of Rights and Freedoms
:
R. v. Harrer
,
[1995] 3 S.C.R. 526, at p.

579, 101
C.C.C. (3d) 193, 128 D.L.R. (4
th
) 98 (S.C.C.).  And as underscored
by McLachlin J. in
R. v. Seaboyer
, [1991] 2 S.C.R. 577, at p.
610, 66 C.C.C. (3d) 321, 83 D.L.R. (4
th
) 193 (S.C.C.), the meaning of
prejudice must be broadly understood as encompassing both prejudice to the
accused and prejudice to the trial process itself.





[34]

Here,
      there is nothing in the reports or in the circumstances in which they were
      prepared that would cast doubt on the reliability of Dr. Sturrocks
recorded observations and assessments.  Further, there is no suggestion that
he
would not have been a credible witness or that cross-examination as to
credibility was necessary.

[35]

Moreover,
      the appellant does not take issue with the finding that the cause of death
      was asphyxiation.  Rather, since it is the defence theory
that the victim died as a result of accidentally swallowing semen during
consensual fellatio or was strangled later by a person or persons unknown, his
quarrel is with the opinions that the death likely occurred during the course
of a sexual assault.  The opinions of Dr. Ferris and Dr. Harris on this point
were based upon Dr. Harriss observations of the position in which the body was
found (spread-eagled, nude from the waist down, with the pubic area raised) and
of the nature and positions of the external signs that he observed (bruise on
the head, abrasion in the labia, bruises on the thighs, abrasions on the neck,
bite marks on the breast, pubic hair in the mouth, semen in the mouth and
larynx and on the sweater, and human hairs in her hand). The appellant had full
opportunity to cross-examine Dr. Ferris and Dr. Harris on their opinions that
the death was caused by manual strangulation during the course of a sexual assault
and it is difficult to see how a cross-examination of Dr. Sturrock could have
produced anything that would have significantly weakened those opinions.  In my
view, the admission of Dr. Sturrocks reports without cross-examination
prejudiced the appellant, if at all, only minimally and caused no prejudice to
the integrity of the trial process.  Accordingly, I am not persuaded that the
trial
judge erred in rejecting the appellants submission that his constitutional
rights were adversely affected by the admission of these reports.

[36]

Finally,
      the appellant submits that the first autopsy report did not qualify for
      admission as a statement made in the course of duty because it
contained expert observations and opinions.  In his submission, the exception
applies only to contemporaneous entries of business transactions to which the
declarant
was a party.

[37]

That objection is met, in my view, by
Ares v. Venner
,
[1970] S.C.R. 608.  In that case, the court considered the admissibility of
notes made by nurses in a patients hospital records.  No objection was raised
to simple records of observations made by the nurses of the patients condition
from time to time, but it was argued that the nurses subjective opinions or
assessments of phenomena, such as the colour and the relative coolness of the
patients skin, were inadmissible hearsay.  However, Hall J., for a unanimous
court, held that the notes were admissible under the traditional exception for
records made in the course of performing a duty.  He said, at p. 626:

Hospital
      records, including nurses notes, made contemporaneously by someone having
      a personal knowledge of the matters then
being recorded and under a duty to make the entry or record should be received
in evidence as prima facie proof of the facts stated therein.  This should, in
no way, preclude a party wishing to challenge the accuracy of the records or
entries from doing so.





[38]

That principle applies in respect of the observations, assessments,
and opinions recorded by Dr. Sturrock in his first autopsy report and, in my
view, the trial judge did not err in concluding that the report was within the
traditional exception. I would not accede to this submission.

[39]

In my view, the learned trial judge did not err in admitting Dr. Sturrocks
reports and I would reject the first ground of appeal.

Did the
trial judge err in failing to grant the appellant a remedy for the destruction
by the police of the human hairs found on the body of the victim?



[40]

The
      hairs found in the victims hand were examined in 1978 by Ms. Clark, a
      forensic laboratory technician who was an expert in hair and fibre analysis.  She
opined at that time that the hairs were inconsistent with the hairs of the
victim and with the hairs of the appellant.  In 1992, the R.C.M.P. amalgamated
various laboratories and, in the course of the amalgamation, the hairs in
question were destroyed.  At that time, there were no scientific methods
available to test the hairs for positive identification and the R.C.M.P.
considered them worthless as evidence.  Since then, DNA testing of hair samples
has become possible.

[41]

The
      appellant argues Ms. Clarks opinion suggests that the appellant was not
      the perpetrator of the offence.  He contends that, since the hairs are
no longer available for DNA analysis, he has been deprived of the opportunity
to prove his innocence. Accordingly, he submits, he has been denied the right
to make full answer and defence and has thereby suffered a breach of his right
to fundamental justice as guaranteed by s. 7 of the
Charter
and
of his right to a fair trial pursuant to s. 11(d).

[42]

At trial, the appellant asked for a judicial stay of proceedings or,
in the alternative, a direction to the jury that the hairs were neither his
hairs nor the victims hairs (this submission was made before the jury was
discharged).

[43]

The Crowns duty to disclose all relevant material in its possession
or control to the defence is imposed because an accused has a right to make
full answer and defence, which is one of the principles of fundamental justice
guaranteed by s. 7 of the
Charter
:
R. v. Stinchcombe
,
[1991] 3 S.C.R. 326
.
These principles have been amplified in
R.
v. La
, [1997] 2 S.C.R. 680, 116 C.C.C. (3d) 97.  The duty includes a
duty to preserve relevant evidence.  Nevertheless, when evidence is lost or
destroyed, there is no breach of the s. 7 disclosure obligations if the Crown
satisfies the trial judge that the loss or destruction was not due to
unacceptable negligence.  Whether there has been unacceptable negligence is a
factual inquiry that depends upon the degree of relevance of the evidence and
the reasonableness of the police conduct that resulted in its destruction or loss. 
Moreover, even where the Crown has satisfactorily explained the loss of
evidence, in the extraordinary case where the loss is so prejudicial to the
accused that it impairs his right to a fair trial, a judicial stay of
proceedings may be granted.  However, in such extraordinary cases, the accused
must demonstrate actual prejudice to his fair trial right.

[44]

Here,
      the trial judge concluded that there was no malevolence or unacceptable
negligence involved in the destruction of the hairs and, therefore, that there
was no breach of the Crowns duty of disclosure.  The evidence led him to
conclude that the hairs were destroyed because the R.C.M.P. honestly and
reasonably believed they could be of no possible value in the investigation of
this crime.  He found, as well, that the hairs were not suitable for DNA
analysis and that, in any event, nuclear and Mt (mitrochondial) DNA analysis
did not emerge locally as useful investigative tools until two years after the
hairs were destroyed.

[45]

The
      trial judge went on to consider whether the loss of the hair was so prejudicial
      to the right to make full answer and defence as to amount to an
impairment of the right to a fair trial.  He concluded that there was a
realistic possibility that that DNA analysis of the hairs might have assisted
the appellant but that it was just as likely that such an analysis would
produce neutral results or results adverse to the defence position.

[46]

The trial judge concluded that this case was not the clearest of
cases meeting the two criteria for a judicial stay of proceedings set out in
R.
v. OConnor
, [1995] 4 S.C.R. 411, 103 C.C.C. (3d) 1, at para. 82 and
confirmed in
R. v. La
,
supra
at para. 23, that is, that
the prejudice to the accuseds right to make full answer and defence cannot be
otherwise remedied and that irreparable prejudice would be caused to the
judicial system if the prosecution were to continue.  He adopted the remarks
of
Doherty J.A. in
R. v. Bero
(2000), 151 C.C.C. (3d) 545 (Ont. C.A.)
at para. 48 that the primary considerations in this analysis are the degree of
prejudice caused to the
accused by the loss of the evidence and the availability of other means short
of a stay to alleviate the prejudice.  He concluded that the degree of
prejudice had not been shown to be high, since DNA testing may have produced
information helpful to the Crown.  Further, he concluded that the loss of the
hairs did not prevent the appellant from making full answer and defence because,
in determining whether the Crown had met its burden of proof beyond a
reasonable doubt, he would consider the inadequacies and the failures in the
investigation in weighing the reliability of the investigative evidence and the
importance of the absence of the lost evidence.  As well, he noted that any
prejudice could be mitigated by the appellant calling Ms. Clark to testify (in
fact, she was called by the Crown and reiterated her earlier opinion).  As to
whether the continuation of the proceeding would cause irreparable prejudice
to the judicial system, he found that the conduct of the state in destroying
the
hairs did not involve a deliberate attempt to compromise the appellants
ability to make full answer and defence and did not otherwise undermine the
fairness of the trial process or deliberately frustrate the courts ability to
reach a proper verdict (referring to
R. v. Carosella
(1997), 112
C.C.C. (3d) 289 (S.C.C.) at 310-12).

[47]

I
      cannot agree with the submission that the trial judge erroneously imported
      the concept of the communitys view of trial fairness into his
analysis, as submitted by the appellant.  The communitys view is relevant:
R.
v. Mills
, [1999] 3 S.C.R. 668, 139 C.C.C. (3d) 321 at para. 72.
Moreover, although the trial judge made reference to the communitys views of
trial fairness in his introduction to this issue, they did not enter into his
analysis or into his conclusion.

[48]

Further,
      I cannot agree with the appellant that the trial judge imposed certainty
      as the standard of proof to be met by the appellant to establish
actual prejudice from the loss of the hairs. This submission has been
constructed on a strained interpretation of one sentence in the trial judges
reasons.  It is clear to me, on reading the whole of his reasons on this point,
that the trial judge properly applied the principles described in
R. v.
La
, supra.

[49]

Finally,
      I am not persuaded that the trial judge failed to consider the absence
      of remedies other than a judicial stay to cure the prejudice to the
appellant occasioned by the destruction of the hairs.  The appellant complains
that the trial judge rejected his suggestion of a specific charge to the jury
that the hairs were not from either the appellant or the victim and contends
that instructing himself to consider the destruction of the evidence in
weighing the Crowns case was no remedy at all.

[50]

On the latter point, the trial judge said:

[65] I also refuse the remedy requested by the
defence pursuant to s. 24(1) of the
Charter
to make a direction
to the jury that the missing hairs were not the hairs of the accused or the
deceased.  I agree with Crown counsel that defence counsel is urging me to
enter into the arena of weight, not admissibility, and urging me to make one
finding only.  I agree with Crown counsel that the defence is urging me to make
a finding most favourable to the defence theory, to the exclusion of other
possibilities.  This, in my view, is not my role.





[51]

For
      the trial judge to direct himself that the hairs were those of neither
      the appellant nor the victim would have been tanatamount to concluding
that a DNA analysis of the hairs would have exculpated the accused and
implicated an unknown third party.  I agree with the trial judge that such a
self-direction
was not appropriate in the circumstances.

[52]

Accordingly, I would reject the second ground of appeal.

Was the
verdict unreasonable or unsupported by the evidence?

[53]

The
      appellants final ground of appeal is that the verdict was unreasonable
      or unsupported by the evidence.  We may interfere only ...when
the reasons of the trial judge reveal that he or she was not alive to an
applicable legal principle, or entered a verdict inconsistent with the factual
conclusions reached:
R. v. Biniaris
, [2000] 1 S.C.R. 381, 143
C.C.C. (3d) 46 at para. 37.  We must review the evidence and, as the case was
a circumstantial one, we must determine whether a properly instructed jury acting
judicially could have reasonably concluded that the only rational conclusion
to
be reached on the whole of the evidence is that the appellant murdered the
victim:
R. v. Dhillon
(2001), 158 C.C.C. (3d) 353 (B.C.C.A.) at
para. 102.

[54]

The
      appellant submits that it was unreasonable for the trial judge to conclude
      that the appellant caused the death of the victim and to conclude that
he did so during the course of a rape or indecent assault.  He referred to the
evidence that the semen found in the mouth of the victim could have remained in
the mouth for a period of from three to six hours and argued, accordingly, that
the inference that the appellant killed the victim at the same time that the
semen was deposited was not the only rational inference open on the evidence. 
He submits that it is equally likely that the appellants semen entered the victims
mouth at an earlier time and with her consent.  He says that the latter
inference is supported by other circumstantial evidence to the effect that the
victim was seen to be flirting with him before she disappeared.  He referred
as
well to an absence of motive; to the presence of many other possible
perpetrators; to the lost hairs, which he says must have been pulled from by
the victim from the head of the real perpetrator; and to his cooperation with
the police during the investigation, including his voluntarily providing a DNA
sample for analysis.

[55]

However,
      there was a great deal of circumstantial evidence enmeshing the appellant
      in the crime.  He was at the same party as the victim and was
seen in her company; he attempted to persuade another woman to accompany him
      to the field in which the victim was later found in circumstances that
      suggested
an underlying sexual purpose; he was aggressive and he told another woman who
resisted his attempt to stop her from leaving the party that he would have
killed her if she had been a man; he disappeared from the party during the same
narrow time frame as the victim disappeared, which was within the estimate of
the period of time within which the death occurred; he was seen leaving the
party in a car being driven at an unusually high rate of speed from the area
where the victims body was ultimately found; and,as he was leaving the party,
      he uncharacteristically failed to respond to a friends question as to
      where he
was going.

[56]

A
      most cogent piece of circumstantial evidence was the presence of the appellants
      semen in the victims mouth and on her clothing. The suggestion
that the semen might have been deposited at an earlier time during a consensual
sexual act was not founded on any evidence save the suggestion that the victim
had earlier flirted with the appellant.  The expert evidence was that semen in
the victims mouth would have been swallowed or expectorated fairly quickly had
she been alive, belying the suggestion that it was deposited at a time any earlier
than very shortly before her death.  Moreover, the expert opinions that the
death likely occurred during the course of a sexual assault were supported by
the
evidence.

[57]

As well, as Sopinka J. said in
R. v. Noble
, [1997] 1
S.C.R. 874,, 114 C.C.C. (3d) 385 at 426-29, the absence of an innocent
explanation may be a factor in assessing the reasonableness of the verdict
under s. 686(1)(a)(i) of the
Criminal Code
in the face of strong
inculpatory
evidence.  The appellant provided no innocent explanation in this case: rather,
he chose not to testify.

[58]

In my view, the evidence of guilt was overwhelming and I would not
accede to the submission that the verdict was unreasonable or unsupported by
the evidence.

IV

[59]

For those reasons, I would dismiss the appeal.



THE HONOURABLE MR.
JUSTICE SMITH







I AGREE:



THE HONOURABLE MR. JUSTICE ESSON









I AGREE:



THE HONOURABLE MADAM JUSTICE HUDDART



CORRECTION:  January
  14, 2003

R. v.
Larsen
2002 BCCA 18 should be 2003 BCCA 18.




